Citation Nr: 1039746	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-22 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
service-connected meniscal tear of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from October 1956 to July 1959.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that denied the above claim.


FINDINGS OF FACT

1.  The Veteran's left knee disability has been manifested by no 
more than slight instability; moderate instability and 
compensable limitation of motion are not shown.

2.  The Veteran's left knee disability is manifested by x-ray 
evidence of moderately severe osteoarthritis.


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation for a 
slight instability of the left knee have been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.71a, 
Diagnostic Code 5257 (2010).

2.  The criteria for a rating in excess of 10 percent for 
service-connected meniscal tear of the left knee, based upon 
arthritis, have not been met.  38 U.S.C.A. §§ 1155; 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any doubt regarding the extent of 
the disability in the veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

While the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an increase 
in the disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are potentially 
applicable, based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  Under 38 
C.F.R. § 4.40, functional loss may be due to pain, supported by 
adequate pathology and evidenced by visible behavior on motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
Under 38 C.F.R. § 4.45, factors of joint disability include 
increased or limited motion, weakness, fatigability, or painful 
movement, swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability from 
arthritis and actually painful joints are entitled to at least 
the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

In March 1965, service connection was granted and a 
noncompensable rating assigned for synovitis of the left knee.  
The Veteran submitted a claim for increased rating in August 2005 
and in the March 2006 rating action on appeal, the RO granted an 
increased disability rating of 10 percent for meniscal tear of 
the left knee, effective August 22, 2005.  

The RO has rated the Veteran's left knee disability under 
Diagnostic Code (DC) 5259-5010.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  This hyphenated diagnostic code may be read to indicate 
that removal of semilunar cartilage is the service-connected 
disorder, and it is rated as if the residual condition is 
traumatic arthritis under Diagnostic Code 5010. 

During the February 1965 VA examination, the Veteran was 
diagnosed as having a history of traumatic synovitis of the left 
knee with no evidence of synovitis at that time.  The recorded 
history stated that the Veteran injured his left knee during 
service, which had to be drained; however, no surgery was 
performed.  Subsequent medical records demonstrate that the 
Veteran's left knee disability was manifested by findings of 
meniscal tear and degenerative joint disease of the left knee.  
During the January 2006 VA examination, McMurray testing was 
positive and the Veteran reported a history of buckling.  No 
actual removal of the cartilage has been found of the left knee.  

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) and 
VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate 
ratings for knee disability may be assigned under the limitation 
of motion codes in addition to ratings under Diagnostic Code 5257 
for subluxation/instability.  Separate compensable ratings may be 
assigned when limitation of knee motion is compensable or (under 
Diagnostic Code 5003 or 5010) when there is X-ray evidence of 
arthritis together with a finding of painful motion.

The medical evidence of record does show that the Veteran's 
symptoms concerning the right knee include instability and 
degenerative joint disease.  Therefore, the Board finds it is 
more appropriate to rate the Veteran's left knee disability under 
Diagnostic Codes 5257 and 5010.  See Butts v. Brown, 5 Vet. App. 
532 (1993) (choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation is warranted for 
severe recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.  The words "slight," "moderate" 
and "severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6. 

The Board finds that a disability rating of 10 percent is 
warranted for instability of the left knee.  The medical evidence 
demonstrates that the Veteran had instability as he complained of 
his knee buckling during VA treatment and during the January 2006 
VA examination.  A magnetic resonance imaging performed during 
the January 2006 examination revealed that the Veteran had a 
meniscal tear of the left knee.  In addition, the VA examination 
report stated that the McMurray testing of the left knee was 
slightly positive.  A disability rating in excess of 10 percent, 
however, is not warranted as the Veteran's McMurray testing was 
characterized as slight and there is no indication that the 
Veteran had moderate instability or subluxation as he did not 
have laxity or incoordination and Lachman sign was negative.  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are not for application 
because Diagnostic Code 5257 is not predicated on limitation of 
motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In an effort to afford the Veteran the highest possible 
disability rating, the Board has considered his left knee 
disability under all potentially appropriate diagnostic codes.  
The Veteran has never demonstrated or been diagnosed with 
ankylosis of the knee, dislocated semilunar cartilage, impairment 
of the tibia and fibula, or genu recurvatum (hyperextended knee).  
The medical evidence of record shows that the Veteran had some 
mild crepitus during the January 2006 VA examination, but did not 
have locking pain or joint effusion.  Furthermore, he has nearly 
full range of motion as he was able to flex and extend from 0 to 
135 and the examiner ruled out internal derangement of the left 
knee.  Therefore, 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 
5262, and 5263 are not for application.  

As for the current 10 percent rating assigned under DC 5010, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  38 
C.F.R. § 4.71a, DC 5003.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  Id.  

The diagnostic codes that focus on limitation of motion of the 
knee are Diagnostic Codes 5260 and 5261.  Normal range of motion 
of the knee is to zero degrees extension and to 140 degrees 
flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 
5260, a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; and 
a 30 percent rating will be assigned for limitation of flexion of 
the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; a 
10 percent rating will be assigned for limitation of extension of 
the leg to 10 degrees; a 20 percent rating will be assigned for 
limitation of extension of the leg to 15 degrees; a 30 percent 
rating will be assigned for limitation of extension of the leg to 
20 degrees; a 40 percent rating will be assigned for limitation 
of extension of the leg to 30 degrees; and a 50 percent rating 
will be assigned for limitation of extension of the leg to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Veteran is currently in receipt of a 10 percent disability 
rating for degenerative joint disease under Diagnostic Code 5010.  
Following a review of the record, the Board finds that a higher 
rating is not warranted for degenerative joint disease of the 
left knee.  As previously stated, the Veteran had nearly normal 
range of motion of the left knee during the January 2006 VA 
examination.  

In assigning an evaluation for degenerative or traumatic 
arthritis under Diagnostic Code 5003 or 5010, the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered.  Rating 
personnel must consider functional loss and clearly explain the 
impact of pain on the disability.  VAOPGCPREC 9-98.  During VA 
treatment in November 2005, the Veteran did complain of pain on 
rising up from a seated position, going up stairs or a hill, or 
getting in and out of the car.  Testing during the January 2006 
VA examination, however, showed that the Veteran did not have 
pain, fatigue, weakness, lack of endurance, or incoordination 
with repetitive range of motion and the examiner found that there 
was no additional limitation in degrees.  Therefore, a higher 
rating based on functional impairment is not warranted.  

In sum, the Board finds that the preponderance of the evidence is 
against a disability rating greater than 10 percent for left knee 
degenerative joint disease; however, a separate rating of 10 
percent for instability is warranted.  

In deciding the Veteran's increased evaluation claim, the Board 
has considered whether the Veteran is entitled to an increased 
evaluation for separate periods based on the facts found during 
the appeal period, but finds no evidence that the Veteran's left 
knee disability should be increased for any separate periods 
based on the facts found during the whole appeal period.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO attempted to send the Veteran notice letters in December 
2005 and July 2008; these letters were returned without being 
delivered.  As such, notice was not provided to the Veteran in 
this case.  Although the appellant received inadequate notice, 
the record reflects that the purpose of the notice was not 
frustrated.  Vazquez-Flores, 22 Vet. App. at 49.

The March 2006 rating decision explained the criteria for the 
next higher disability rating available for the service-connected 
disability under the applicable diagnostic codes.  The June 2007 
statement of the case, which was not returned, provided the 
appellant with the applicable regulations relating to disability 
ratings for his service-connected disability, as well as the 
requirements for an extraschedular rating under 38 C.F.R. § 
3.321(b) and stated that, pursuant to 38 C.F.R. § 4.10, 
disability evaluations center on the ability of the body or 
system in question to function in daily life, with specific 
reference to employment.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization and 
its counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person would 
have understood from the information that VA provided to the 
appellant what was necessary to substantiate his increased rating 
claims, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  

Moreover, there has been no assertion of prejudice from the 
Veteran, and as it is his burden to demonstrate any such 
prejudice, see Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the 
Board may proceed with this determination.  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Entitlement to a separate 10 percent evaluation for lateral 
instability of the left knee is granted, subject to the rules and 
payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for degenerative 
joint disease of the left knee is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


